         Case 1:19-cr-00064-GHW Document 45 Filed 06/05/20 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                   United States Attorney
                                                   Southern District of New York

                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007


                                                   June 5, 2020

BY ECF

The Honorable Gregory H. Woods
United States District Judge
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, NY 10007

          Re:    United States v. Natalie Mayflower Sours Edwards,
                 19 Cr. 64 (GHW)

Dear Judge Woods:

       The Government respectfully requests that the Court order the Clerk to terminate the
appearance of undersigned counsel in this matter. AUSAs Daniel C. Richenthal and Kimberly J.
Ravener will remain counsel of record in the case.

                                           Respectfully submitted,

                                           GEOFFREY S. BERMAN
                                           United States Attorney

                                        By: s/ Maurene Comey__________
                                           Maurene Comey
                                           Assistant United States Attorney
                                           (212) 637-2324

cc:    All Counsel of Record (by ECF)
